SUMMARY ORDER
Rocco Caldarola appeals from a summary judgment of the United States District Court for the Southern District of New York (Colleen McMahon, Judge) dismissing Caldarola’s complaint against Westchester County alleging false arrest in violation of 42 U.S.C. § 1983. Familiarity with the factual and procedural history of this ease is assumed.
This Court reviews the district court’s grant of summary judgment de novo. See Young v. County of Fulton, 160 F.3d 899, 902 (2d Cir.1998). In doing so, we are required to construe the evidence in the light most favorable to the non-moving party and to draw all reasonable inferences in its favor. See Maguire v. Citicorp Retail Servs., Inc., 147 F.3d 232, 235 (2d Cir.1998). Summary judgment is appropriate only where “there is no genuine issue as to any material fact and ... the moving party is entitled to a judgment as a matter of law.” Fed.R.Civ.P. 56(c).
We affirm for substantially the reasons stated in the District Court’s Memorandum Decision and Order. See Caldarola v. DeCiuseis, No. 00 Civ. 2944(CM)(MDF) (S.D.N.Y. Dec. 23, 2002).
For the foregoing reasons, the judgment of the District Court is AFFIRMED.